Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board holding claimant ineligible to receive benefits on the ground that she was not available for employment. Claimant worked as a secretary for a life insurance company for approximately four and one half years. Her employment was terminated in accordance with company policy when she was approximately six months pregnant. Claimant applied for unemployment insurance benefits and was ruled ineligible in that her attempts -to find employment were merely a pro forma compliance with the statutory requirements and she was in fact not available for employment during the period in question. There is evidence concerning claimant’s lack of job seeking records, her use primarily of telephone contacts and her limiting herself to one locality within a large metropolitan area. This is a factual issue which is for the board to determine. *677We cannot say as a matter of law that the board could not find as it did upon this record. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur with Auldsi, J.